Citation Nr: 1617828	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  13-18 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel







INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service in the U.S. Air Force from March 1948 to March 1954 and from February 1957 to February 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was previously before the Board in June 2015, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, the instant appeal must again be remanded in order to ensure compliance with previous Board remands.  See generally Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, the Veteran asserts entitlement to an evaluation greater than 20 percent for his service-connected diabetes mellitus.  In order to establish such entitlement, the evidence must show his diabetes mellitus medically requires regulation of activities (avoidance of strenuous occupational and recreational activities).  

In the June 2015 remand, the Board instructed that the VA examiner "specifically opine as to whether the Veteran's diabetes mellitus and complications thereof impact his occupational functioning and activities of daily living, to include a regulation of activities as part of his diabetic care" (emphasis added).  While an addendum opinion was obtained in September 2015, this opinion addressed only the impact the Veteran's diabetes mellitus on his employability and, contrary to the Board's instructions, does not indicate whether regulation of activities is medically required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the claims file to the VA examiner that provided the September 2015 addendum opinion or, if unavailable, another appropriate VA examiner for an additional addendum opinion.  If, and only if, the VA examiner determines an additional examination of the Veteran is necessary, such an examination is to be arranged.  The entire claims file must be provided to the examiner for review, and the examination report should reflect such review was accomplished.  

Following a review of the claims file, and examination of the Veteran if performed, the examiner is to offer an opinion as to whether is it at least as likely as not (probability of at least 50 percent) that the Veteran's diabetes mellitus medically requires regulation of physical activity as part of the treatment for his condition.  

A complete rationale must be offered for all opinions expressed, including a discussion of the evidence and medical principles which led to the conclusions reached.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


